ATTACHMENT TO ADVISORY ACTION	

12. CONT.  The rejection of claims 10-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077, and the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077, as applied to claims 10-11, and 13-20 above, and further in view of  Perkel (2012) Life Science Articles:Editorial Articles-“Protein Tagging Technologies: New Ways to Tag and Track Your Protein”. https://www.biocompare.com/Editorial-Articles/41670-Protein-Tagging-Technologies/, pages 1-7,  are both maintained. The applicant has argued these rejections together. Applicant’s amendment which has been entered, and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.  
	The applicant argues that the claims have been amended to recite that the HDR vector comprising a nucleic acid molecule as claimed is “for gene knockin”, and that the cited references do not provide sufficient teachings and motivation for gene knockin using the claimed vector. In particular, the applicant argues that Saito et al. teaches that the vectors taught by Saito et al., especially gene trap vectors, involve deletion of a least a portion of the target gene, whereas, according to applicant, the claimed vector will not damage the protein encoded by the target gene. The applicant further argues that the vectors taught by System Biosciences required two step assembly in contrast to applicant’s method of generating the vector using a single step. Finally, the applicant argues that none of the references teaches any advantage to using a MALAT1 sequence in place of a polyA sequence.
	In response, the applicant is arguing a number of limitations which are not present in the claimed product. The claims are drawn to a product which is an HDR vector with several specific structural features. The claims are not drawn to methods of using the HDR vector, and further are not product by process claims which depend on any particular method of making the HDR vector product. As such, applicant’s arguments regarding how many steps may be needed to make the HDR vector are irrelevant to the claims under examination as the product claims may be made using any techniques involving any number of steps taught in the prior art as long as the resulting structure of the vector is same as claimed. In addition, the claimed product contains no limitation precluding deletion of any portion of the target gene. As written, the product claims recite the limitation, “ …,wherein the insertion cassette comprises a nucleic acid sequence to be expressed by a target cell under an endogenous promoter of the cell following integration of the insertion cassette into the genome of the cell and wherein the insertion cassette comprises…”. There are no additional limitations regarding the effects of integration of the insertion cassette into the target gene. In addition, it is noted  that the added phrase “for gene knockin” provides an intended use for the claimed HDR vector. The use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. The MPEP states that,”.. in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” In re  Casey, 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963)(MPEP 2111.02).  In the instant case, Saito et al. has been cited for teaching several different types of promoterless gene targeting vectors for gene targeting via homologous recombination which comprise a 5’ targeting arm comprising sequence homologous to the sequence 5’ to the desired insertion site in a gene, a 2A peptide sequence, a sequence encoding drug resistance polypeptide, such as a puromycin-resistance gene, a hygromycin-resistance gene, or a neomycin-resistance gene, and a 3’ targeting arm comprising sequence homologous to sequence 3’ to the desired insertion site in a gene (Saito et al., pages 25 and 27, Figure 2). Saito et al. teaches that integration of the promoterless targeting vector leads to expression of the drug resistance polypeptide using the endogenous promoter of the target gene (Saito et al., page 27). Thus, Saito et al. effectively teaches that integration of the promoterless targeting vector “knocks-in” the gene of drug resistance into the target gene. 
Saito et al. further teaches homologous recombination at the target site using the promoterless targeting vectors can be increased by contacting the target cell with both the promoterless targeting vector and a TALEN or CRISPR-Cas9 which induces a double strand break at the target gene locus (Saito et al., pages 25 and 29). Saito et al. exemplifies the use of CRISPR/Cas9 and exon-trap promoterless vectors in human iPS cells with >50% gene targeting efficiency (Saito et al., pages 29-30). 
The rejection of record recognized that Saito et al. differs from the instant invention by not teaching to further include a reporter marker sequence 5’ to the cell selection marker sequence in the HDR vector, or a MALAT1 mRNA stabilization sequence 3’ to the cell selection marker sequence. System Biosciences was cited to supplement Saito et al. by provides a guide to the use of a number of vectors with different features as homology recombination (HR) vectors for introduction genetic modifications into a target sequence in the chromosome of a cell such as a mouse or human cell, including gene knock-out modifications, gene knock-in modifications, gene correction modifications, and gene tagging modifications (System Biosciences, pages 1-67). Like Saito et al., System Biosciences teaches HR targeting vectors for homologous recombination in cells, such as mouse cells or human HEK293T cells, for use in combination with TALEN or Cas9 nucleases (System Biosciences, pages 2-3, 26-28, and 61-63). System Biosciences discloses that the HR vectors utilize a dual selection system comprising a sequence encoding the fluorescent marker protein, such as GFP or RFP, a T2A or P2A peptide linker sequence, a cell resistance marker sequence such as a gene for puromycin or hygromycin resistance, and a polyA sequence (System Biosciences, Figures 1-10). System Biosciences further teaches in some embodiments that the sequence encoding the fluorescent marker can be inserted via homologous recombination into a target gene such that a fusion protein comprising the encoded target polypeptide and the fluorescent marker is expressed via the endogenous target gene promoter or where the sequence encoding the fluorescent marker is preceded by an IRES or T2A sequence such that the fluorescent marker is co-expressed with the target polypeptide (System Biosciences, pages 39-41). System Biosciences teaches that the fluorescent marker expression can then be used to monitor expression levels of the gene of interest (System Biosciences, pages 39-41). Thus, in view teachings of System Biosciences that two different markers, such as a fluorescent marker gene sequence and a cell selection gene sequence, can be included in an HDR vector separated by a 2A peptide linker sequence, such as T2A or P2A, and further inserted into an endogenous target gene in a cell such that the fluorescent marker gene is expressed using the endogenous target gene promoter, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the HDR vector taught by Saito et al. to further include a fluorescent marker gene sequence 5’ to the 2A peptide encoding sequence and the cell selection gene sequence in order to generate an HDR vector which, when inserted into the target sequence, can express both marker sequences via the target gene promoter and mediate selection of cells with the targeted insertions and detect/monitor expression of a target polypeptide encoded by the target gene with a reasonable expectation of success. 
While both Saito et al. and System Biosciences teach the use of a polyA sequence 3’ to the cell selection marker sequence, neither Saito et al. nor System Biosciences teaches to include a MALAT1 mRNA stabilization sequence 3’ to the cell selection marker gene sequence. Wilusz et al. supplements Saito et al. and System Biosciences by teaching that the 3’ end of the MALAT1 gene forms a triple-helical structure that can functionally replace a poly(A) tail for mRNA stabilization, export, and translation (Wilusz et al., page 2402). Wilusz et al. provides a specific example of an expression vector where nucleotides 6581-6754 of mouse MALAT1 are placed downstream of a GFP coding sequence in the absence of a polyA sequence (Wilusz et al., page 2393). Therefore, in view of the teachings of Wilusz et al. that a 3’ MALAT1 sequence such as mouse MALAT1 nucleotides 6581-6754 can functionally replace a polyA sequence for mRNA stabilization and translation, it would have been prima facie obvious to the skilled artisan at the time of filing to make an HDR vector according to Saito in view of System Biosciences where the polyA sequence is replaced by a MALAT1 mRNA stabilization sequence as such a modification represents nothing more than a simple substitution of one known mRNA stabilization sequence for another to obtain predictable results. The applicant is reminded that a specific teaching for an “advantage” of one element for another is not required to establish obviousness. MPEP 2144 identifies a number of rationales which may be relied upon to establish obviousness. In particular see MPEP 2144.06 (II)-Art Recognized Equivalence for the Same Purpose: substituting equivalents known for the same purpose. As set forth above, Wilusz et al. clearly teaches that a 3’ MALAT1 sequence can functionally replace a polyA sequence for mRNA stabilization and translation. This teachings provides the requisite evidence to establish equivalence of the two sequences for the same purpose. Therefore, applicant’s arguments are not found persuasive.  

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé

/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633